STOCK EXCHANGE AGREEMENT THIS STOCK EXCHANGE AGREEMENT (the "Agreement") is made as of this 7th day of August, 2008, by and between Forterus, Inc, a Nevada corporation ("FTER"), and the persons whose signatures appear as "Shareholders" on the signature pages of this Agreement (collectively, the "Shareholders" and each may be referred to hereinafter as a "Shareholder"). RECITALS: WHEREAS, each of the Shareholders is the record and beneficial owner of the number of shares of Common Stock of ABTTC, Inc. (ABTTC) set forth opposite their name on EXHIBIT A attached hereto, and collectively all of such 10,000 shares held by all Shareholders of ABTTC represent and constitute all of the issued and outstanding shares of capital stock of ABTTC (the "ABTTC Shares"); WHEREAS, in consideration of the exchange of shares described in this Agreement, FTER desires to issue to each Shareholder ten (10) shares of Forterus' Series B
